Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 24 November 2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2020 has been entered.

Response to Amendment
Applicant’s amendments and remarks, filed 27 October 2020 and 25 November 2020, are acknowledged.  Applicant’s arguments have been fully considered.
The objection(s) to claim(s) 24 and the rejection(s) of claim(s) 1 and 3-24 under 35 U.S.C. 112(b)  is/are withdrawn in view of applicant’s arguments on page(s) 9 of remarks filed 27 October 2020 that claim amendments were filed 27 October 2020.

Status of Claims
Claim(s) 1 and 3-24 is/are pending.  Claim(s) 2 was/were previously cancelled.  With respect to claims filed 29 June 2020, claim(s) 1, 3, and 24 has/have been amended.  Claim(s) 1 and 3-24 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)‐(d) or (f) to the foreign application(s), JP2015‐002804 filed 09 January 2015, is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims filed 25 November 2020 was given in a telephone interview with Alfred Froebrich (Reg. No. 38,887) on 11 January 2021.
The application has been amended as follows: 

1. 	(Currently Amended) An ultrasound signal processing device 
	(i) performing a sequence of transmission events each involving selecting a first group of transducer elements from among a plurality of transducer elements of an ultrasound probe that are arranged in at least one line along a transducer element array direction, and causing each transducer element in the first group of transducer elements to transmit ultrasound towards a subject; 
	(ii) for each of the transmission events, generating a sub-frame acoustic line signal based on ultrasound reflection received from the subject in response to the transmission event, to yield a plurality of sub-frame acoustic line signals each corresponding to a different one of the transmission events; and 
	(iii) generating a frame acoustic line signal for the sequence based on the sub-frame acoustic line signals for the transmission events, 
	the ultrasound signal processing device comprising ultrasound signal processing circuitry that operates as: 
	a transmitter that, in each of the transmission events, selects the first group of transducer elements and causes each transducer element in the first group of transducer elements to transmit ultrasound towards the subject, the transmitter selecting the first group of 
	a receiver that, for each of the transmission events, selects a second group of transducer elements from among the plurality of transducer elements of the ultrasound probe, and generates a reception signal sequence for each transducer element in the second group of transducer elements based on ultrasound reflection received by the transducer element; 
	a target area setter that, for each of the transmission events, sets a target area, wherein the target area is a virtual signal area having a width defined between two lateral borders within {00509098 }2the ultrasound irradiation area irradiated by the transmission aperture of the each of the transmission events; 
	a delay-and-sum calculator that generates a plurality of acoustic line signals, each for a different one of measurement points included in the target area, for the each of the transmission events, the measurement points being defined by two coordinate values in the target area and the plurality of acoustic line signals are generated for the measurement points by incrementing one coordinate value at a time until all the measurement points in the target area for a transmission event have been processed, and the delay-and-sum calculator generates the sub-frame acoustic line signal within the target area for the each of the transmission events that includes the plurality of acoustic line signals for the each of the transmission events by performing, for each measurement point that is included in the target area for the transmission event, delay- and-sum processing with respect to one or more reception signal sequences generated based on ultrasound reflection received from the measurement point, and a size of the first group of transducer elements of the transmission aperture is maintained constant as the first group of transducer elements shifts in the transducer element array direction from one transmission event to another; and 
	a synthesizer generating the frame acoustic line signal for the sequence based on the sub-frame acoustic line signals for the transmission events, wherein 
	the ultrasound signal processing circuitry further operates as 
	a motion amount calculator that calculates, based on reflected ultrasound, a motion amount indicating movement between image signals for the subject, and 
	when the motion amount is equal to or greater than a predetermined threshold, the target area setter sets the target area smaller than the ultrasound irradiation area and provides 

Reasons for Allowance
Claim(s) 1 and 3-24 (renumbered 1-23 respectively) is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Burcher et al. (US 2009/0099456) is considered to be the closest prior art.  However, the prior art previously made of record fail to disclose or make obvious the following limitation(s) as required by independent claim(s) 1:
“a delay-and-sum calculator that generates a plurality of acoustic line signals, each for a different one of measurement points included in the target area, for the each of the transmission events, the measurement points being defined by two coordinate values in the target area and the plurality of acoustic line signals are generated for the measurement points by incrementing one coordinate value at a time until all the measurement points in the target area for a transmission event have been processed, and the delay-and-sum calculator generates the sub-frame acoustic line signal within the target area for the each of the transmission events that includes the plurality of acoustic line signals for the each of the transmission events by performing, for each measurement point that is included in the target area for the transmission event, delay-and-sum processing with respect to one or more reception signal sequences generated based on ultrasound reflection received from the measurement point, and a size of the first group of transducer elements of the transmission aperture is maintained constant as the first group of transducer elements shifts in the transducer element array direction from one transmission event to another” and 
“when the motion amount is equal to or greater than a predetermined threshold, the target area setter sets the target area smaller than the ultrasound irradiation area and provides the target area with a width between the lateral borders that is shorter in the transducer element array direction than when the motion amount is less than the predetermined threshold so that a number of the acoustic line signals generated for the each of the transmission events decreases.” 

There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention such that the generation of sub-frame acoustic line signals via the measurement-point-dependent reception beamforming is limited to being within the target area, wherein a size of the first group of transducer elements of the transmission aperture is maintained constant as the first group of transducer elements shifts in the transducer element array direction from one transmission event to another, and wherein the width of the target area is set based on the motion amount, in conjunction with each and every limitation of the claim(s).  Furthermore, applicant has specific reason(s) for such signal processing of the target area based on a motion amount (instant specification ¶ 0008 or instant PGPUB ¶ 0010, “generating high quality ultrasound images [i.e., ultrasound images with high resolution and low noise] with reduced motion artifacts from the entire ultrasound irradiation area”).
Therefore, claim(s) 1 and 3-24 overcome(s) previously cited prior art and is/are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793